                      UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF IOWA


UNITED STATES OF AMERICA,                    No. CR 18-31
      Plaintiff,
      vs.                                    UNRESISTED MOTION TO
GREG STEPHEN,                                EXTEND DEADLINE FOR FILING
      Defendant.                             A RESPONSE TO THE DRAFT PSIR



      COMES NOW Defendant, through counsel, and requests and extension of

time to file his response to the draft Presentence Investigation Report (PSIR). The

draft PSIR was filed on December 27, 2018, so January 10, 2019, is the current

deadline for responding. Counsel requests that the deadline be extended for eleven

days, to January 21, 2019.


      The reasons for this request include are that there are numerous factual and

legal issues that need to be addressed before the defense response to the draft PSIR

can be submitted. Counsel has been working with the prosecution and the

presentence investigator and Mr. Stephen on the factual issues but additional time

is needed to formulate a response to all of the legal issues involved.


      Counsel has conferred with opposing counsel, and there is no resistance to

this request.



                                                                                     1
      Case 1:18-cr-00031-CJW-MAR Document 68 Filed 01/09/19 Page 1 of 2
     WHEREFORE counsel requests that the deadline for responding to the draft

PSIR be extended to Monday, January 21, 2019.


     Respectfully submitted,




     MARK C. MEYER AT0005269
     425 2nd Street SE, Suite 1250
     Cedar Rapids, Iowa 52401
     (319) 365-7529
     legalmail@markcmeyer.com

     CO-COUNSEL FOR DEFENDANT


                                CERTIFICATE OF SERVICE
     A copy of this document was served by  mail,  facsimile,  hand-delivery 
     electronic filing on this 1/9/2019 upon all counsel of record in this case.




                                                                                    2
     Case 1:18-cr-00031-CJW-MAR Document 68 Filed 01/09/19 Page 2 of 2
